KRUEGER, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated. The punishment assessed is a fine of Fifty Dollars.
The record is before us without a statement of facts or bills of exception. The •complaint and information seem to be in due form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.